DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly amended claim 22 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the new claim and the invention originally claimed do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: even though the inventions of these subject matters require the common technical feature of a styrene resin as claimed in claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art of Uchida et al (US 5,357,014). Please refer to the claim rejection below for the detailed prior art teachings. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 22 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.	
Response to Amendment
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
No new grounds of rejection are set forth below.  Thus, the following action is properly made final.
Specification
The disclosure is objected to because of the following informalities: the reference to claims should be avoided in disclosure, because the claims may be changed during the prosecution of the case.   
Claim Rejections - 35 USC § 102
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uchida et al (US 5,357,014).
Uchida teaches a syndiotactic polystyrene in which the weight average molecular weight is 389000, the weight average molecular weight/number average molecular weight is 2.64, and the syndiotacticity is 97% (preparation example 1). 
The specification of the present application indicates that a styrene-based resin having a syndiotactic structure and exhibiting excellent reflow heat resistance can be obtained by reducing the proportion of a low-melting-point component as a result of setting “the proportion of the amount of absorbed heat obtained at the range of 175-260°C when the total amount of absorbed heat is 100%” to less than 30%, and the low-melting-point component is a component in which the tacticity as determined in the racemic pentad is equal to or lower than 90 mol%, and is a component in which the weight average molecular weight is equal to or less than 20000. Therefore, the following deliberation was carried out with the understanding that the proportion of the amount of absorbed heat would be less than 30% in the above mentioned specific temperature range insofar as a component in which tacticity as determined in the racemic pentad is greater than 90 mol% and the weight average molecular weight is equal to or less than 20000 is not contained as much as possible. Therefore, the polystyrene of Uchida would inherently possess the claimed properties.
Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yabunouchi et al (US 6,825,294).
Yabunouchi teaches a syndiotactic polystyrene produced by the same catalyst composition as the present application (example 1). The catalyst comprises triphenylmethanol as a reaction ingredients, triphenylmethane will be derived from the catalyst in the polymerization process. The amount of octahydrofluorenyltitanium trimethoxide is 3.38 micro molar per 1 mol of monomer [(250/1000/1000)x0.12x1.25/25.45=1.47x10-6 mol of octahydrofluorenyltitanium trimethoxide, 50x0.909/104.15=0.436 mol of styrene ], the amount of component C is 2x10-5 mol (0.1x0.2/1000), the amount of triisobutylaluminium is 3.73x10-5 mol (2/1000 x 0.38x1.25/25.45 ), the amount of methylaluminoxane is 7.37x10-5 mol (1.43/1000 x1.05x1.25/25.45). The amount of each catalyst components meet the range as disclosed in the instant application, see PGPub paragraphs 0111-0116 and 0131. Therefore, the polystyrene of Yabunouchi before washing step reads on the polystyrene of claims 1-5. It is the examiner’s position that the polystyrene after washing also reads on the polystyrene of claims 1-5 because the components in catalyst composition are not soluble in methanol and will stay behind. The methanol is helpful for removing styrene monomer residual. The claimed properties would be inherent to the polystyrene of Yabunouchi because the reference teaches all of the claimed ingredients, amounts, and same process of making. 
Claim Rejections - 35 USC § 103
Claims 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yabunouchi et al (US 6,825,294) in view of Funaki et al (US 5,093,758).
Yabunouchi teaches the limitation of claim 1, as discussed above.
Yabunouchi does not teach a molded article like claimed.
However, Funaki teaches syndiotactic polystyrene can be molded into a film as an electrical insulating material (1:45). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to mold the polystyrene into a film because it is recognized in the art such a polymer is suitable for that application. 
Response to Arguments
Applicant's arguments filed 5/20/2022 have been fully considered but they are not persuasive.
In response to applicant's argument that the discussion of the low melting point component and molecular weight is based on estimations, speculations and/or theories, the argument is not persuasive because 1) USPGPub paragraph 0053 states “it has also been found that the low melting point component is a component that has a weight average molecular weight of 20,000 or less”; 2) the reproduced paragraphs [0116] and [0117] correspond to USPGPub paragraphs [0049] and [0052], there is no paragraphs [0116] and [0117] in specification as filed; 3) paragraph 0049 estimate the correlation between reflow heat resistance and the low melting point component, but not the molecular weight and the low melting point component; 4) paragraph 0052 states the details of the low melting point component are not clear, however, it is not against the fact that the low melting point component is a component that has a weight average molecular weight of 20,000 or less as disclosed in paragraph 0053; 5) Uchida further teaches molecular weight distribution and syndiotacticity; 6) evidence would need to be provided to support the applicant’s position.
In response to applicant's argument that the “less than 30%” feature of claim 1 is not necessarily present in the polymer of Uchida, it is noted that Uchida discloses the weight average molecular weight is 389000, the molecular weight distribution is 2.64. The burden is upon applicants to provide evidence to prove otherwise. 
In response to applicant's argument that Yabunouchi does not disclose the claimed invention, the argument is not persuasive because 1) if only the amounts and ratios in Examples 1-5 of the instant application can produce the claimed inventions, while the broad ranges in paragraphs [0111-0116 and 0131] cannot, then the application has enablement 112(a) issue; 2) if the right amounts and ingredients of catalysts cannot produce the claimed amount of triphenylmethane, it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WENWEN CAI/
Primary Examiner, Art Unit 1763